t c memo united_states tax_court albert arias agudelo petitioner and cecilia arias intervenor v commissioner of internal revenue respondent docket no filed date before p filed for unemployment benefits with the california employment development department which issued p biweekly checks during and reported to the commissioner total payments to p of dollar_figure and federal_income_tax withheld of dollar_figure p filed a joint federal_income_tax return with his then wife ca for the tax_year p and ca did not report any income from unemployment benefits on that return r mailed p and ca a notice_of_deficiency in which r determined a dollar_figure tax_deficiency arising from the unreported unemployment_compensation income p seeks relief from joint_and_several_liability under sec_6015 held p is not entitled to relief from joint_and_several_liability under sec_6015 c or f albert arias agudelo pro_se cecilia arias pro_se cory h ellenson for respondent memorandum findings_of_fact and opinion wherry judge on date respondent mailed a notice_of_deficiency for the tax_year to albert arias agudelo and cecilia arias who had timely filed a joint federal_income_tax return for that year in the notice respondent determined unreported unemployment_compensation income of dollar_figure and a resulting federal_income_tax deficiency of dollar_figure mr agudelo filed a timely petition for redetermination of the deficiency on date and on date an amendment to petition in which he requested innocent spouse relief under sec_6015 ms arias filed a notice of intervention on date it is undisputed that checks for unemployment_compensation were issued to mr agudelo during and that he and ms arias did not report this income on unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar their joint_return we must decide whether mr agudelo and or ms arias received the checks and if so whether mr agudelo is entitled to relief from joint_and_several_liability under sec_6015 findings_of_fact some of the facts have been stipulated and are so found both mr agudelo and ms arias lived in california when mr agudelo filed his petition ms arias still lived in california when she filed her notice of intervention mr agudelo and ms arias’ tax reporting mr agudelo and ms arias separated in date and as of the time of trial were in the process of divorcing during however they were married and they timely filed a joint federal_income_tax return for that year on their form_1040 u s individual_income_tax_return mr agudelo and ms arias reported income of dollar_figure from mr agudelo’s messenger business and dollar_figure from ms arias’ sales business on schedules c-ez net profit from business they did not report income from any other source their paid tax_return_preparer ruben omar guma insurance agency computed total_tax of dollar_figure attributable entirely to self-employment_tax and total payments of dollar_figure at the beginning of the trial the parties submitted and the court filed a first stipulation of facts signed by respondent’s counsel mr agudelo and ms arias together with exhibits comprising an dollar_figure making_work_pay_credit a dollar_figure earned_income_credit and a dollar_figure additional_child_tax_credit they claimed an overpayment of dollar_figure and requested a refund of the full amount both mr agudelo and ms arias signed their return mr agudelo’s unemployment_compensation before mr agudelo applied for unemployment_compensation with the california employment development department edd during edd issued checks to mr agudelo biweekly edd reported to respondent that it had paid dollar_figure to mr agudelo during at trial mr agudelo denied ever receiving or signing the checks explaining that he did not have access to mail at the address where he and ms arias lived during ms arias contends and the court concludes that she and mr agudelo both had keys to the mailbox indeed mr agudelo and ms arias each under oath offered dramatically different accounts of their marriage and--as is relevant to our analysis here--of the edd checks’ fate mr agudelo claimed that mr agudelo testified that ms arias had dominated him financially physically and emotionally abused him and their children and threatened him with a knife to support these allegations mr agudelo introduced police reports from and a restraining order entered against ms arias on date for the protection of mr agudelo and their children documents relating to a dispute between mr agudelo and ms arias with respect to real_estate in continued he did not recall signing the edd checks that the signature on the back of the checks could not be his and that ms arias had taken the checks and used the money to pay for plastic surgery and a vehicle and to make a loan ms arias insisted that she never opened mr agudelo’s mail because he was very aggressive and that she had never seen the checks or even been aware that her then husband had filed for unemployment benefits continued colombia and various reports and other letters allegedly documenting ms arias’ abuse of their children and the children’s resulting psychiatric care ms arias testified that mr agudelo had brought her to the united_states from colombia had used false identity documents to bring people into the country had required her to use a different name while in the united_states and had taken her identity documents possibly to use in smuggling people across the border to support her side of the story ms arias introduced inter alia a letter from a hearing officer at the office of the los angeles city attorney advising that a criminal complaint against ms arias had been dropped after a hearing on date and a declaration signed by mr agudelo and filed with the california superior court stating that he did not give ms arias notice of the hearing at which he obtained the restraining order during the trial mr agudelo and ms arias also vehemently disputed the status of their child custody battle and ms arias’ legal name many of the documents mr agudelo and ms arias offered lack indicia of authenticity and embody little more than each party’s own assertions committed to writing moreover for the most part the documents themselves and the events recounted therein date from long before the tax_year at issue or from the year in which mr agudelo and ms arias separated these exhibits have little probative value with respect to events that occurred during and before date when mr agudelo and ms arias filed their tax_return we are not a court of domestic relations and make no factual findings concerning these allegations procedural history respondent mailed mr agudelo and ms arias the notice_of_deficiency for their tax_year on date respondent sent the notice to the address where mr agudelo lived when he filed his petition timely on date in response to this court’s order on date mr agudelo filed an amendment to petition accompanied by a request to waive the filing fee in the amendment to petition he corrected various procedural and pleading errors and requested innocent spouse relief under sec_6015 after respondent served her with notice of mr agudelo’s request ms arias filed a notice of intervention on date following mr agudelo’s amendment to his petition respondent’s counsel sent a copy of the administrative file to respondent’s centralized cincinnati innocent spouse operations cciso unit mr agudelo submitted a completed form_8857 request for innocent spouse relief to cciso cciso denied mr agudelo’s request under sec_6015 c and f mr agudelo and ms arias both appeared for the date trial they were the only witnesses who testified mr agudelo and ms arias separated in date so it is unclear whether ms arias received a copy of the notice or otherwise learned of it from mr agudelo opinion neither mr agudelo in his petition nor ms arias in her notice of intervention specifically disputed that mr agudelo received unemployment_compensation from edd during or that this compensation was includible in their income for that year because the evidence at trial casts doubt on whether mr agudelo and or ms arias had ever received the checks edd mailed after dispensing with one preliminary matter we will briefly analyze whether the aggregate amount of these checks was includible in their income before proceeding to mr agudelo’s innocent spouse claim i adverse presumption at the close of trial because a bank from which respondent had subpoenaed potentially highly probative records had not yet responded to the subpoenas the court held the record open in a status report filed date respondent’s counsel advised that he had received the records and obtained ms arias’ signature on a supplemental statement of facts but that he had not yet been able to speak with mr agudelo whom he had tried to contact by telephone and via letter respondent’s counsel and ms arias lodged a first supplemental stipulation of facts with exhibits on date the exhibits purport to be internal records of edd and bank records including both statements and copies of canceled checks for bank accounts in mr agudelo’s and or ms arias’ names because mr agudelo did not execute the stipulation neither it nor the attached exhibits are part of the formal evidentiary record mr agudelo neither explained his objections to the stipulation and exhibits nor attempted to introduce other similar evidence of his own to the extent that he disputed some aspect of the exhibits attached to the stipulation true and correct copies of his own bank account statements and of any canceled checks deposited into his accounts were within his possession the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir that presumption applies squarely to mr agudelo particularly to the extent that he bears the burdens of going forward with the evidence and of proof see id noting that presumption is especially true where the party failing to produce the evidence has the burden_of_proof ii unreported income generally the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving the determination improper rule a 290_us_111 because of the difficulty inherent in proving a negative however where the commissioner determines that a taxpayer received unreported income he must offer some substantive evidence showing that the taxpayer received income from the charged activity before he may rely upon the presumption of correctness 596_f2d_358 9th cir rev’g 67_tc_672 if the commissioner provides a minimal factual foundation for his determination the burden_of_proof shifts to the taxpayer 116_f3d_1309 9th cir accord 92_tc_661 at this second stage the taxpayer must endeavor to rebut the presumption of correctness by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 774_f2d_932 9th cir this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d 445_f2d_985 10th cir when he filed his petition and when she filed her notice of intervention mr agudelo and ms arias lived in california a state within the jurisdiction of the court_of_appeals for the ninth circuit so we will follow decisions of that court see sec_7482 unemployment_compensation is generally includible in gross_income see sec_85 sec_1_85-1 income_tax regs respondent introduced evidence showing that edd reported having paid mr agudelo total unemployment_compensation of dollar_figure this evidence established the minimal factual foundation required of respondent at the threshold stage and suffices to shift the burden_of_proof to mr agudelo at trial mr agudelo insisted that he did not recall signing the checks and that ms arias had taken the money if he never in fact received the funds edd sent then these funds might not constitute income to him see 348_us_426 explaining that a taxpayer generally must have complete dominion over an accession to wealth for that sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return the key term in the foregoing sentence is reasonable for the reasons explained in the text assuming arguendo that mr agudelo’s assertions may be construed as disputing the information reported by edd the dispute so raised is not a reasonable one see eg parker v commissioner tcmemo_2012_66 103_tcm_1321 finding sec_6201 inapplicable where the taxpayer offered vague evasive and noncredible testimony to the effect that he was uncertain or could not remember whether he had received the amounts reported on most of the information returns and suggested without any corroborating evidence that the unemployment_compensation he received had been ‘refunded’ accession to clearly constitute gross_income to the taxpayer but mr agudelo’s testimony on this point was not credible and did not in the absence of corroborating evidence persuade the court that he never received some or all of the edd checks the tax_court is not free to ignore uncontroverted testimony but need not necessarily accept the uncontroverted testimony of the taxpayer where such testimony is almost wholly conclusory 431_f2d_1222 9th cir aff’g tcmemo_1968_257 in unreported income cases such as this one we and the court_of_appeals for the ninth circuit have generally found against the taxpayer when the evidence offered consists principally of the taxpayer’s own testimony and that testimony is either vague and implausible or uncorroborated by other evidence see eg 743_f2d_670 9th cir aff’g tcmemo_1982_666 440_f2d_688 9th cir aff’g tcmemo_1969_159 94_tc_654 mr agudelo’s testimony was vague implausible and uncorroborated we conclude that he received dollar_figure of unemployment_compensation income in the tax_year and that he and ms arias should have reported that income on their return we now to turn to his innocent spouse claim iii innocent spouse relief as a general_rule married taxpayers who elect to file a joint federal_income_tax return are jointly and severally liable for the entire tax due for that year sec_6013 d 132_tc_203 nevertheless a spouse who has filed a joint_return may seek relief from joint_and_several_liability under the procedures of sec_6015 sec_6015 sec_6015 provides a taxpayer spouse with three possible alternatives relief from joint_and_several_liability under subsection b liability allocation under subsection c and if the taxpayer spouse does not qualify for relief under subsection b or c equitable relief under subsection f the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid tax_liability or a deficiency sec_6015 sec_1_6015-4 income_tax regs except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir both the scope and standard of our review in sec_6015 cases are de novo porter v commissioner t c pincite mr agudelo made only a generalized request for sec_6015 relief without specifically citing subsections b c and or f of that statute so we will as respondent’s cciso did evaluate his entitlement to relief under each alternative a relief under sec_6015 sec_6015 requires a taxpayer seeking relief from joint_and_several_liability to satisfy five conditions a joint_return was filed for the taxable_year there is an understatement_of_tax attributable to erroneous items of the taxpayer’s spouse the taxpayer establishes that in signing the return he or she did not know and had no reason to know that there was an understatement taking into account all facts and circumstances it would be inequitable to hold the taxpayer liable for that year’s deficiency in tax attributable to such understatement and the taxpayer timely elects relief under sec_6015 because these conditions are stated in the conjunctive the taxpayer must satisfy all five in order to qualify for relief see alt v commissioner t c pincite mr agudelo did file a joint_return for but on the existing record he plainly cannot satisfy at least two of the other conditions first a taxpayer requesting innocent spouse relief under sec_6015 must show that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse an erroneous item is any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual_income_tax_return sec_1_6015-1 income_tax regs generally an erroneous item is attributed to the individual whose activities gave rise to the item id para f see also sec_1_6015-3 income_tax regs erroneous items of income are allocated to the spouse who was the source of the income the erroneous item here was unreported unemployment_compensation income generally unemployment_compensation income is attributable to the individual to whom the compensation is payable see eg work v commissioner tcmemo_2014_190 at in this case that individual would be mr agudelo his application to edd for unemployment benefits gave rise to the income mr agudelo as the applicant was the beneficiary of its payments accordingly we conclude that the erroneous item was attributable to mr agudelo not ms arias so he cannot satisfy sec_6015 second sec_6015 requires the taxpayer spouse to establish that in signing the return he or she did not know and had no reason to know that there was an understatement a taxpayer who signs a return is generally charged with constructive knowledge of its contents porter v commissioner t c pincite if a taxpayer is aware of the circumstances that gave rise to the error--even if he or she is unaware of the tax consequences--then the taxpayer has reason to know of it see id pincite see also sec_1_6015-2 income_tax regs a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances would have known of the understatement mr agudelo signed the joint federal_income_tax return from which his unemployment_compensation income was omitted edd issued unemployment_compensation checks to him after he affirmatively applied for unemployment benefits under the circumstances we think mr agudelo had at the very least reason to know that he had received unemployment_compensation income and that this income did not appear on his tax_return accordingly he cannot meet the third requirement of sec_6015 we need not decide whether equity considerations favor mr agudelo nor whether his request for relief was timely because he does not meet the requirements of subsection b b and c he does not qualify for relief under sec_6015 b allocation of liability under sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion of the deficiency that is allocable to him or her under subsection d the election may be filed at any time after the deficiency is asserted but not later than two years after the secretary has begun collection activities sec_6015 the electing individual must no longer be married to or must be legally_separated from the individual with whom the joint_return was filed or must not have been a member of the same household with the individual with whom the joint_return was filed during the 12-month_period before the election was filed id subpara a i subject_to certain limitations any item giving rise to a deficiency on a joint_return is generally allocated between the individuals filing the return in the same manner as it would have been if the individuals had filed separate returns sec_6015 erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs see also sec_6015 provides for two exceptions to the general allocation rule an item otherwise allocable to the requesting spouse will be allocated to the nonrequesting spouse if the item gave rise to a tax_benefit on the joint_return to the nonrequesting spouse or the secretary establishes that such allocation is appropriate due to fraud of one or both individuals sec_6015 and c first mr agudelo has not shown that the omission of his unemployment_compensation from the joint_return gave rise to a tax_benefit to ms arias omission of that income did lead the couple to claim a refund larger than that to which they were in fact entitled but ms arias disclaimed any knowledge of the account number provided for direct deposit on the joint_return there is no evidence that she benefited from any refund second the secretary has not alleged much less established fraud by mr agudelo or ms arias work v commissioner at allocating unemployment_compensation income to the individual to whom the compensation income was payable mr agudelo who applied for unemployment benefits from edd and who was the beneficiary of its payments was the source of the erroneous income item here we need not determine whether mr agudelo would otherwise qualify for allocation of the deficiency under sec_6015 because even if he so qualified the entire deficiency would be allocated to him c relief under sec_6015 sec_6015 provides an alternative avenue for relief where relief is unavailable under both subsections b and c if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any part thereof see sec_1_6015-4 income_tax regs sec_6015 authorizes the secretary under certain circumstances to grant relief u nder procedures prescribed by the secretary for requests filed on or after date and for requests pending in any federal court on or after date revproc_2013_34 2013_43_irb_397 lists the various factors the commissioner will consider in determining eligibility for relief under sec_6015 because mr agudelo’s petition was pending on date although we are not bound by them we will analyze his request under the reasonable guidelines in revproc_2013_34 supra to assist in ascertaining whether he satisfies the requirements for relief under sec_6015 see eg 136_tc_432 analyzing taxpayer’s entitlement to sec_6015 relief under revproc_2003_ 2003_2_cb_296 the predecessor revenue_procedure to revproc_2013_34 supra hall v commissioner tcmemo_2014_171 at analyzing taxpayer’s entitlement to sec_6015 relief under revproc_2013_34 supra revproc_2013_34 sec_4 i r b pincite lists seven threshold conditions that a requesting spouse must satisfy to be eligible for relief the seven conditions are stated in the conjunctive a requesting spouse must satisfy all seven conditions before relief may be granted id the first six of these conditions are the requesting spouse filed a joint_return for the year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse and the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return id sec_4 - on the record before us it appears that mr agudelo satisfies these six conditions the seventh condition however presents an obstacle generally the income_tax_liability from which the requesting spouse seeks relief must be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income see id sec_4 if the liability is partially attributable to the requesting spouse relief may be considered for that portion of the liability attributable to the nonrequesting spouse id as explained supra the entire liability at issue here is attributable to mr agudelo not ms arias nevertheless the commissioner may still consider granting relief regardless of whether the understatement or deficiency is attributable to the requesting spouse if any of the following exceptions applies attribution solely due to operation of community_property law nominal ownership misappropriation of funds abuse or fraud committed by the nonrequesting spouse id mr agudelo’s evidence implicates the last three exceptions we consider the misappropriation and fraud exceptions together the misappropriation of funds exception applies i f the requesting spouse did not know and had no reason to know that funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit to the extent that the funds intended for the payment of tax were taken by the nonrequesting spouse id sec_4 c the fraud exception applies if the requesting spouse establishes that the non-requesting spouse’s fraud is the reason for the erroneous item id sec_4 e i r b pincite a requesting spouse might properly invoke this exception where for example the nonrequesting spouse fraudulently accesses the requesting spouse’s brokerage account to sell stock that the requesting spouse inherited then deposits the sale proceeds into a separate bank account to which the requesting spouse lacks access and the couple fails to report the sale on their joint_return for that year see id mr agudelo asserted that ms arias had taken his unemployment_compensation checks and used them to pay for plastic surgery and a vehicle and to make a loan he presented no credible corroborative evidence and his assertion mr agudelo introduced a photocopied advertisement for a cosmetic_surgery center apparently published in a spanish-language magazine on date and a handwritten note listing prices for two cosmetic procedures to which he had added the notation around of sic year a note written by mr agudelo in which he states that in ms arias purchased a ford escape for dollar_figure and that the vehicle is paid off and a spanish-language document memorializing a dollar_figure loan from ms arias to jose israel flores that was notarized on date he also alleged that ms arias had purchased dollar_figure worth of jewels this evidence does not corroborate mr agudelo’s allegation of misappropriation he created the note regarding the ford continued in isolation is unpersuasive see eg 112_tc_183 as we have stated many times before this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony with respect to the misappropriation exception mr agudelo offered no testimony or other evidence that he intended to use his unemployment_compensation to satisfy his tax_liability with respect to the fraud exception the only evidence of fraud in the record is his self-serving testimony accordingly he has not shown that either the misappropriation exception or the fraud exception applies to this case the abuse exception applies if the requesting spouse establishes that he was the victim of abuse prior to the time the return was filed and that as a result of prior abuse the requesting spouse was not able to challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation revproc_2013_34 sec_4 d mr agudelo asserted that ms arias continued escape and the handwritten note regarding cosmetic_surgery which he submitted for inclusion in the stipulated exhibits is of unknown origin the cosmetic_surgery advertisement by itself tends to show only that such surgery was available in the marketplace in late and all three exhibits relate to expenditures that allegedly occurred in or earlier ms arias could not have used funds from checks issued by edd during to pay at the time of the event for personal expenses in there is no evidence in the record that funds were used in to pay off debts arising from the alleged items in emotionally and physically abused him and their children controlled and excluded him from their household finances and generally took advantage of his age and naivete this court does not treat such serious allegations lightly but neither will we accept a taxpayer’s uncorroborated or nonspecific abuse claims at face value see eg pullins v commissioner t c pincite johnson v commissioner tcmemo_2014_240 at mr agudelo did attempt to corroborate his assertions with documentary_evidence but we can give that evidence little weight he proved for example that he had obtained a restraining order against ms arias in los angeles superior court but she proved that he did so at a hearing that she did not attend and in which she had no opportunity to participate because he did not give her notice on cross-examination by ms arias who had argued during her opening statement that mr agudelo was a paralegal who used his knowledge of the legal system to harass and falsely accuse her mr agudelo acknowledged having handled very few cases in los angeles superior court in or when his brain still had some oxygen he showed that ms arias was arrested for spousal abuse in date and that in date he filed a police report claiming further abuse had occurred in date after he and ms arias had filed their income_tax return these two alleged incidents years apart do not establish a pattern and ms arias’ arrest while prior to the date on which the return was filed is too remote from the filing_date for us to infer an abusive relationship in the absence of testimony or other evidence linking the two events moreover a letter written by a hearing officer for the los angeles city attorney and introduced by ms arias indicates that in date the city declined to pursue at least one of mr agudelo’s abuse allegations because mr agudelo threatened ms arias at the hearing and because the hearing officer found credible her allegations of harassment by mr agudelo the court also observed the physical conditions and mr agudelo also introduced inter alia a typewritten page that appears to have been taken from a california children and family services division file or at least designed to so appear the page which consists of several paragraphs in different fonts and typefaces recounts allegations of child abuse and neglect made against both mr agudelo and ms arias by unnamed referral sources on various occasions from to it provides no insight as to whether ms arias abused mr agudelo before they filed their income_tax return or whether mr agudelo refrained from insisting that his unemployment_compensation be reported on that return because he feared retaliation by ms arias although revproc_2013_34 sec_4 c iv 2013_43_irb_399 notes that d epending on the facts and circumstances abuse of the requesting spouse’s child may constitute abuse of the requesting spouse for purposes of the revenue_procedure the questionable provenance of mr agudelo’s exhibit and the fact that it recounts allegations of abuse by both spouses convince the court that the facts and circumstances here do not support applications of this provision similarly unhelpful to mr agudelo’s cause are documents apparently reflecting he contacted u s and or columbian authorities to accuse ms arias of lying on her u s visa application smuggling cocaine and using a false identity statures of the two parties at trial unless ms arias were armed with some form of weapon we find it implausible that mr agudelo would physically fear her mr agudelo introduced a spanish-language document that appears to be a record of sale for a parcel of real_property in colombia the document identifies ms arias as the sole purchaser and the purchase_price as big_number colombian pesos or according to mr agudelo around dollar_figure during his testimony he referenced this document in describing ms arias’ alleged assets as compared with his own self-generated list of debts presumably to bolster his allegation that ms arias had controlled their mutual finances when respondent’s counsel drew mr agudelo’s attention to the fact that the document listed mr agudelo as one of the sellers and stated that he was unmarried he explained that he and his brother had inherited the land and claimed that ms arias had manipulated him into transferring the property paying only his brother he alleged that ms arias had told him to present him self as single because it was all part of some imagination thinking into the future that she could sue people like respondent’s counsel in turn while ms arias examined mr agudelo her questions suggested that he told her to put only her name on the sale record so that he would have to give money to his former wife the trial events described in the foregoing paragraphs are representative of the record as a whole mr agudelo and ms arias accused each other of lies abuse perfidy and or harassment the only fact made abundantly clear by the numerous documents they introduced--many of which were either generated by the proponent or of questionable provenance--and by their testimony is that their mutual animosity renders their allegations against one another not credible furthermore mr agudelo did not establish any causal relationship between the alleged abuse and the omission of his unemployment_compensation income from his and ms arias’ joint tax_return see eg deihl v commissioner tcmemo_2012_176 103_tcm_1935 aff’d ___ fed appx ___ 9th cir date gaitan v commissioner tcmemo_2012_3 103_tcm_1010 on the record before us we find that the abuse exception does not apply mr agudelo cannot satisfy the seven threshold conditions of revproc_2013_34 if respondent’s pretrial memorandum ptm accurately recounts the positions mr agudelo and ms arias took when communicating about this case with respondent before trial then mr agudelo changed his story according to the ptm mr agudelo allege d that intervenor retrieved the edd checks from the mailbox demanded that he sign the checks and deposited the money into her personal chase bank account at trial in contrast mr agudelo insisted that he knew nothing about the checks and that any signature on them could not be his supra and on the basis of the entire record the court concludes that it would not be inequitable to hold him liable for the deficiency attributable to his unemployment_compensation income accordingly he does not qualify for relief from joint_and_several_liability under sec_6015 iv conclusion mr agudelo received dollar_figure of unemployment_compensation from edd during and mr agudelo and ms arias should have included that compensation in income on the joint tax_return respondent’s determinations in the notice_of_deficiency are sustained mr agudelo who has the burden_of_proof has not established that he qualifies for relief from joint_and_several_liability under sec_6015 c or f the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
